Citation Nr: 0407345	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  01-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for right pneumothorax and left empyema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


FINDING OF FACT

The veteran's right pneumothorax and left empyema disability 
is manifested by forced expiratory volume in one second (FEV-
1) greater than 70 percent of the predicted value, the FEV-1 
to forced vital capacity (FVC) ratio greater than 70 percent 
predicted, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DCLO(SB)) greater than 
65 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
pneumothorax and left empyema have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.97, Diagnostic 
Code 6843 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that the 
veteran underwent a left thoracotomy in March 1962 for 
empyema, and a right thoracotomy for closure of spontaneous 
pneumothorax in November 1964.  

The general rating formula for restrictive lung diseases, 
including the instant claim, are based primarily on the 
results of pulmonary function tests.  38 U.S.C. § 4.97, 
Diagnostic Codes 6840-6845.  Where an empyema has resolved 
and where, as in the veteran's case, a pneumothorax was last 
treated many years ago, a 10 percent rating is warranted when 
the forced expiratory volume in one second (FEV-1) is 71 to 
80 percent of the predicted value, or the FEV-1 to forced 
vital capacity (FVC) ratio is 71 to 80 percent predicted, or 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DCLO(SB)) is 66 to 80 percent 
predicted.  Diagnostic Code 6843.  Higher ratings require a 
showing of lower readings for FEV-1, FEV-1/FVC, or DCLO(SB), 
or a showing of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, acute respiratory failure(s), or a 
need for outpatient oxygen therapy.  Id.  

The record includes pulmonary function test results at St. 
Joseph's Regional Medical Center, Lewiston, Idaho in July 
1999, conducted before the veteran's original claim was 
filed.  Post-bronchodilator results were not obtained for 
FEV-1/FVC as required for rating purposes, see 61 Fed. Reg. 
46728 (Sept. 5, 1996), and it is not clear that DCLO was 
performed by the single breath method.  Additionally, the 
veteran's problem was attributed to obstructive pulmonary 
disease, not restrictive lung problems.  The record indicates 
that in a September 1999 follow-up visit to his civilian 
physician, A.E., M.D., noted that the veteran's emphysema was 
improving since he had begun taking the medication Combivent.  

The record shows the veteran was afforded a VA medical 
examination which included pulmonary function tests in April 
2000.  The results of that testing showed FEV-1 was 81 
percent; FEV-1/FVC ratio was 72 percent; and DLCO(SB) was 68 
percent.  Under the general rating formula, these results 
warrant a disability rating of no more than 10 percent.  
Additionally, the veteran's pulmonary function appears to 
have remained in the 10 percent disability range, as 
evidenced by a VA respiratory consult note of November 2001, 
which showed a post-bronchodilator FEV-1 of 77 percent.  Such 
findings do not provide a basis for awarding a rating greater 
than 10 percent.  Additionally, there has been no suggestion 
that the veteran experiences cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, respiratory failure, or 
requires outpatient oxygen therapy as a result of any 
restrictive lung process caused by the old pneumothorax or 
empyema.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial rating.  

In adjudicating this issue, the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically regarding VA's duty to notify, the September 
2001 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what VA had already done on his behalf, what evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Quartuccio, supra.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran provided, and the RO incorporated into the record for 
consideration, records from his civilian physicians.  The RO 
also obtained additional civilian treatment records 
identified by the veteran.  The RO scheduled the veteran for 
a VA examination to determine the extent of disability caused 
by his service-connected lung problem.  Given the standard of 
the regulation, the Board finds that VA has no duty to assist 
that was unmet.

After a review of all the evidence of record, the Board is 
not aware of any additional evidence which is necessary to 
decide the case on the merits.  The Board consequently 
concludes that VA's duties to inform and assist under the 
VCAA and the implementing regulations have been fulfilled.


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for right pneumothorax and left empyema is denied.


REMAND

As noted in the introduction above, the RO took action in May 
2000 to grant service connection for a right pneumothorax and 
left empyema.  It also appears that the RO denied service 
connection for emphysema and asbestosis, but these questions 
were not specifically identified as issues addressed by the 
decision.  Additionally, when the RO notified the veteran of 
the May 2000 decision, no mention was made of the denial of 
service connection, but a copy of the rating decision was 
sent to the veteran.  (The rating decision listed these 
disabilities as not service connected.)

The veteran filed a notice of disagreement in January 2001.  
Included in his notice was an argument regarding asbestosis.  
Nevertheless, when the RO issued a statement of the case 
later that same month, the only issue addressed was 
entitlement to a higher rating for the service-connected 
right pneumothorax and left empyema.  The veteran thereafter 
filed a substantive appeal in January 2001; he specifically 
argued that service connection should be granted for 
emphysema and asbestosis.  

In May 2003, the RO issued a supplemental statement of the 
case wherein it was noted that the claims of service 
connection for emphysema and asbestosis were being re-
adjudicated in accordance with section 7 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, section 7 does not allow for 
such an action unless there exists a prior final denial of a 
claim on the grounds that the claim was not well grounded, 
and a request for re-adjudication is filed by the claimant or 
a motion is made by the VA Secretary not later than 2 years 
after the date of enactment of the VCAA, which was November 
9, 2000.  In this case, it appears that the veteran believed 
that he had filed a notice of disagreement with the May 2000 
denial.  

The Board finds that the veteran had indeed filed a timely 
notice of disagreement with the May 2000 denial of his 
service connection claims.  This was evident in his January 
2001 submissions.  In such an instance, it is not appropriate 
to re-adjudicate under section 7.  VAOPGCPREC 3-2001 (when a 
notice of disagreement has been filed with respect to the 
prior denial of a claim that was not well grounded, there is 
no prior final denial to re-adjudicate under section 7 of the 
VCAA).  Consequently, upon receipt of the veteran's notice of 
disagreement, the RO should have issued a statement of the 
case.  38 C.F.R. § 19.31(a) (2002) (in no case will a 
supplemental statement of the case be used to announce 
decisions not previously addressed in a statement of the 
case).  

In order to afford the veteran the process that he is due, 
the service connection claims will be remanded so that a 
statement of the case that relates to the May 2000 denial may 
be issued.  38 C.F.R. § 19.31(a) (2003); Manlincon v. West, 
12 Vet. App. 238 (1999).  (The veteran is advised that, after 
a statement of the case is issued on the claims of service 
connection for emphysema and asbestosis, he will need to file 
a substantive appeal within 60 days in order to perfect an 
appeal of these issues to the Board.  38 C.F.R. § 20.200, 
20.302 (2003).)  These claims are REMANDED for the following 
action:

The RO should review the claims of 
service connection for emphysema and 
asbestosis.  A statement of the case 
should be issued that addresses the 
veteran's notice of disagreement with the 
May 2000 denial of service connection.  
If, and only if, the veteran files a 
timely appeal, the claims of service 
connection should be returned to the 
Board for appellate consideration.  

The veteran need take no action at this point, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on these 
claims in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



